         Case 1:20-cv-02658-CJN Document 40-2 Filed 10/08/20 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

_______________________________________
                                       )
TIKTOK INC., BYTEDANCE LTD             )
                                       )
Plaintiffs,                            )
                                       )
                                       )
v.                                     ) Civil Action No. 20-cv-2658(CJN)
                                        )
                                       )
DONALD J. TRUMP,                       )
in his official capacity as            )
President of the United States          )
                                       )
WILBUR L. ROSS JR.                      )
In his official capacity as            )
Secretary of Commerce                  )
                                       )
Defendants                             )
_______________________________________)

                                      [PROPOSED] ORDER

       It is this ___ day of ________ hereby

       ORDERED that the Motion for Leave to File an Amicus Curiae Brief in support of

Plaintiffs submitted by Jeffrey A. Lovitky is granted, and it is further,

       ORDERED that the Amicus Curiae brief attached to such motion shall be accepted.

                                    ______________________
                                    The Honorable Carl J. Nichols
                                    United States District Judge
